           Case 7:18-cv-04038-LMS Document 61 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RONALD G. TURNER,

                                Plaintiff,

                 - against –                                          18 CV 4038 (LMS)

    ROBERT L. WILKIE,                                                       ORDER
      Acting Secretary, United States Department of
      Veterans Affairs,

                                Defendant.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

         On April 22, 2020, Defendant filed its Motion for Summary Judgment (Docket No. 51),

Memorandum of Law in Support (Docket No. 52), four Declarations including exhibits (Docket

Nos. 53-56), and a Rule 56.1 Statement (Docket No. 47). Defendant’s filings included numerous

redactions. On that same date, Defendant filed two letter motions (Docket Nos. 58, 59)

requesting that the Court allow Defendant to redact certain personal information about third

parties contained in its moving papers and exhibits. The Court HEREBY ORDERS Plaintiff to

respond to Defendant’s request to allow redactions by no later than May 11, 2020. Copies of

this order will be sent by chambers to pro se Plaintiff of record.

Dated: April 24, 2020
       White Plains, New York                 SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York


1
 The parties consented to the undersigned’s jurisdiction pursuant to 28 U.S.C. § 636(c) on
February 8, 2019. Docket No. 27.
